         Case 1:19-cv-11635-WGY Document 28 Filed 11/06/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


                                                                         Civil Action
                                                                         No: 1:19-11635-WGY
                                   MARKFORGED, INC.
                                       Plaintiff

                                              v.

                                 DESKTOP METAL, INC.
                                      Defendant



                               ORDER FOR CLOSURE

YOUNG, D.J.


       In order to avoid the necessity for counsel to appear at periodic status
conferences, it is hereby ORDERED that the above-entitled action be and hereby is CLOSED
without entry of judgment. All material statutes of limitation are tolled as of the date of the
filing of the complaint herein as to all matters raised therein. The case may be reopened upon
motion by any party demonstrating that the above-entitled impediment to trial has been
removed. This closure is without prejudice to either party moving to restore it to the docket,
if any further action is required.

                                                                 By the Court,


                                                                  /s/ Jennifer Gaudet
                                                                 Deputy Clerk




November 6, 2019
